DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
  	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
 	Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
 	Applicant’s election without traverse of claims 15-20 in the reply filed on 10/15/2021 is acknowledged.
Priority
 	This application discloses and claims only subject matter disclosed in prior application no 13/797,974, filed 03/12/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowenthal et al. US Pub 2010/0211643 (hereinafter Lowenthal) in view of Widmer et al. US Pub 2013/0029595 (hereinafter Widmer).
 	Regarding claim 15, Lowenthal discloses a computer implemented method for managing charge availability of a charge unit (CU) (¶ 0027), 
 	the CU including a computer for processing at least part of the method and for communicating with a server over a network (¶ 0020, 0076), comprising: 
 	receiving, by the server, status information from the computer of the CU (¶ 0043; subscribers can use the charging station locator module 420 to create a list of favorite charging station for the server to monitor their availability and notify the user when those charging stations are available and/or unavailable); 

 	sending, by the server, a confirmation (¶ 0039, 0043, 0062) for the reservation to the first user account of the CU, the confirmation being viewable via a device having access to the server via the first user account (¶ 0039, 0043), the confirmation of the reservation is associated with a wait time for accessing the CU based on the reservation (¶ 0043; the charging station locator module can provide an estimated time when the charging station will become available for use).
 	Lowenthal does not disclose the method comprising: sending, by the server, a notification to a second user account of the CU when the server determines from the CU that a second EV associated with the second user account has completed charging, the notification including a request that the second EV be moved to allow the first EV access to obtain charge at the CU.
 	However, Widmer further discloses a system can be used for detecting the charge condition of the electric vehicle 412 and notifying the operator of the electric vehicle 412 that there is a need to move the electric vehicle if another user is requesting a charge. Therefore, when a fully charged electric vehicle 412c is occupying a charging and communication system, the distribution system operator can send a notification, via move the electric vehicle in ¶ 0113.
 	It would have been obvious to one skilled in the art at the time of the claimed invention was made to modify Lowenthal to incorporate with the teaching of Widmer to send notification to the operator of the occupying electric vehicle to move the electric vehicle via the WAN, because it would be advantageous to utilize all charging/parking spots and further reduce wait time for charging electric vehicles. 
 	Regarding claim 16, Lowenthal discloses wherein the reservation is associated with a request to notify a first user of the first user account when the CU is available (¶ 0043; the charging station locator module can also provide an estimated time when the charging station will become available for use) or when the second EV is done charging at the CU.
	Regarding claim 17, Lowenthal discloses wherein the CU is part of a group of CUs in a charge unit install point (CUIP), and the reservation is for any one of the CUs of the CUIP (¶ 0043; using the charging station locator module to reserve charging stations for future use).  
	Regarding claim 18, Lowenthal in view of Widmer discloses wherein the server that manages the CU is programmable by an owner of the CU to set an amount of time the second EV can (interpret as “can” or “cannot”) stay in a spot that connects to the CU after charging is complete of the second EV, such that the notification including the request that the second EV be moved is sent after the amount of time has passed (Widmer, ¶ 0113).
Regarding claim 19, Lowenthal in view of Widmer discloses the method further comprising, receiving, by the server, data from the first user account indicating that the second EV or another vehicle is blocking a spot for accessing charge from the CU, the server is configured to send a notification to the second user account or another user account to request access to the CU (Widmer, ¶ 0113).
	Regarding claim 20, Lowenthal in view of Widmer discloses wherein the CU has an interface to communicate with the server, the interface enables sending a report that the second EV or another vehicle is blocking the CU (Widmer, ¶ 0113).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Park (US Pub 2014/0247019)

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        10/29/2021